DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/779,325. Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 1/31/2020.
Claims 1-19 are currently pending and have been examined.  

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application 62/799,689 on 01/31/2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2020 has been considered by the examiner. 


Claim Objections
Claim 12 is objected to because of the following informalities: the claim limitation recites “…to translate retail transaction events), by...” There is improper punctuation in this limitation of the claim, the limitation should recite “…to translate retail transaction events, by...”
Claim 18 is objected to because of a spelling error. The limitation recites “…indicating failure, initiatine one or more failure functions…” There is improper spelling of what examiner believes to be ‘initiating.’  
Appropriate correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9-11, 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 4, 9, 14 and 17 recite the limitation “a message.” In claims 3, 4 and 14 it is unclear whether the message refers to “a message” as recited in claims 1 and 12 or if this is a 
Claims 5 and 6 recite the limitation “a second schema.” It is unclear whether the second schema refers to “a second schema” as recited in claim 1 or if this is a new second schema. These limitations will be interpreted as the second schema of claims 1 and 12. 
Claims 11 and 18 recite the limitation “a failure.” It is unclear whether the failure refers to a failure introduced in claim 8 and 16, respectively, or if this is a new failure. These limitations will be interpreted as any failure. 
Claims 10, 11 and 18 recite the limitation "the communication." There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  See MPEP 608.01(n) Section III.
In this instance, claim 19 can be infringed by mere possession of the computer readable medium bearing the recited instructions without executing any of these instructions.  Note the recitation of “when executed, to cause a computing system to perform a method for transaction management, the method comprising: performing the method of claim 1” is part of a functional language reiteration describing the capability of the instructions, not a recitation of actual execution resulting in active method steps. Since no active steps are recited, claim 1, drawn to the method, would not be infringed by the mere possession of the medium that would infringe claim 19. As a result claim 19 is in improper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 12 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for transaction management, the system comprising:
a processor;
a memory; and
a module that is stored in the memory and that is configured, when executed by the processor, to translate retail transaction events, by:
subscribing to a message queue managed by a second computing system;
receiving a message from the message queue, wherein the message specifies a location, an action, and payload data, wherein the payload data is represented according to a first schema;
translating the payload data of the message to generate payload data represented according to a second schema; and
transmitting the payload data represented according to the second schema to a third computing system, wherein the transmitted data is in a format required by the third computing system, and wherein the third computing system records the transaction by storing at least some of the payload data. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the subscribing is managed by a second computing system, transmitting data is to a third computing system, and the transmitted data is in a format required by the third computing system, and that the third computing system records the transaction, and the steps are performed by a second and third computing system, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “subscribing, receiving, translating, transmitting, and recording” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for transaction management, the system comprising:
a processor;
a memory; and
a module that is stored in the memory and that is configured, when executed by the processor, to translate retail transaction events, by:
subscribing to a message queue managed by a second computing system;
receiving a message from the message queue, wherein the message specifies a location, an action, and payload data, wherein the payload data is represented according to a first schema;
translating the payload data of the message to generate payload data represented according to a second schema; and
to a third computing system, wherein the transmitted data is in a format required by the third computing system, and wherein the third computing system records the transaction by storing at least some of the payload data. 


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 12 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a processor, a memory, a module, a second computing system, and a third computing system, are recited at a high-level of generality (i.e., as a generic computer system with a generic processor executing a generic program) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as processors).  For example, stating that the subscribing, receiving, translating, transmitting, and recording are performed by respective units of a second and third computer system, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 12, taken individually or as a whole, the additional elements of claim 12 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network ( e.g. receiving a message from a message queue, transmitting the payload data) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. recording the transaction) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 12 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 12, and do not qualify as eligible subject matter for similar reasons.  
 
Claims 2-11 and 13-19 are dependencies of claims 1 and 12. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
providing a product registry that associates batch/lot identifiers with product identifiers, wherein the batch/lot identifiers each identify a batch of a corresponding product; converting, at a point of sale terminal and based on the product registry, a product identifier into a batch/lot identifier that is required by a regulatory compliance system to record a sale of the product; and transmitting the message to the message queue, wherein the message includes the product identifier and the batch identifier. (sales activities, transmitting data over a network)
receive payload data that includes a first set of key-value pairs that are represented according to the first schema; generate a second set of key-value pairs that represents the payload data according to the second schema; and transmit the second set of key-value pairs to the third computing system. (sales activities, transmitting data over a network)
provide product registry that associates batch/lot identifiers with product identifiers, wherein the batch/lot identifiers each identify a batch of a corresponding product; regulatory compliance system to record a sale of the product; and transmit the message to the message queue, wherein the message includes the product identifier and the batch identifier. (sales activities, transmitting data over a network, the limitation ‘regulatory compliance system’ is recited in a generic manner and only generically links the abstract idea to a particular technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-7, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0004422 A1 to Todd in view of U.S. Patent No. 5,897,621 to Boesch.

Regarding Claim 1, Todd discloses a method for transaction management, the method comprising ([0003] Exemplary embodiments of the present disclosure are directed to facilitating a task in a retail commerce environment):
in a first computing system, translating retail transaction events, by ([0004] The system may also include a messaging module that may be configured to translate communications from a sender module to a form understandable by a recipient module):
subscribing to a message queue managed by a second computing system ([0018] The method may also implement a push model which includes distributing the event to subscribers of the event, determining that the event and consumer service are available, and in response to the determining, invoking the event orchestration. The push model may also include receiving a request to subscribe to the event, subscription allowing to receive a notification of the event occurring, and accepting the subscription; [0102] Event administration 744 may subscribe to an event 728, and the event manager 726 may notify the subscriber 730 as discussed below in connection with the push and pull models; [0090] It is also responsible for handling event subscriptions and notifications. The orchestration layer 540 has the ability to support synchronous (orchestrations) and asynchronous (events) processing, and also support a disconnected mode (store and forward, queueing); [0111] Notification service is responsible for the delivery of a message to an associate or customer…Lane Management service is the tracking of the queue depth in each lane to assure stores are providing customers with a satisfactory shopping experience);
receiving a message from the message queue, wherein the message specifies a location, an action, and payload data, wherein the payload data is represented according to a first schema ([0132] Shopping Basket 1120 contains the Items 1121 along with their Price 1122 at [0073] Item Price Information is the price information for a specific item at a location [price information includes a location]. The Item Price Information represents the current charge for an item…Location Information is a physical, geographic location where a customer is at a particular point in time; [0154] Real-time integration is coordinated by the Orchestration Engine and supported by the Federated Messaging components. Near real-time integration requires collaboration with the Event Manager as described above in the Orchestration Layer responsibilities. In any case, the Messaging layer is responsible for carrying the payload information [payload data]; [0058] Third-Party Services Interface 211 are applications and services such as Fuel, Photo, Jewelry, Hair Salon, Restaurant, Automotive Care, and the like, which interact with the SEP 201 to collect payment and print necessary documents such as Receipts [receipts, which can be a form/schema of a message, show payload data, such as price and the price information of an item includes the location]);
translating the payload data of the message to generate payload data represented according to a second schema ([0108] The message categories may include, but are not limited to, shopper, shopping, catalog, payment [payload data], ordering, documents, store, SEP Admin, and general. The store messaging candidate services is the messaging layer that addresses the ; and
transmitting the payload data represented according to the second schema to a third computing system, and wherein the third computing system records the transaction by storing at least some of the payload data ([0060] Document Generation Interface 216 is responsible for generating documents such as receipts, contracts, warranties and other such communications relevant to the items being purchased. The Document Generation Interface 216 handles transactions that require certain information be printed on a receipt or use a specific printer for its generation. Government Agency Interface 217 handles interactions between government agencies and the store(s) for purposes of compliance and/or fiscal requirements…Tax Management Interface 218 is an interface to systems that embody the rules imposed by fiscal or government agencies to collect sales taxes per applicable tax jurisdiction regulations; [0046] The SEE and SEP facilitate execution of a sales transaction as described below. A sales transaction, as used in the present disclosure, can refer to any commerce-related task that needs to be performed in a commerce environment. The commerce-related task can be a multi-step task that includes one or more sub-tasks. The multi-step commerce-related task and the sub-tasks may also be referred to as candidate services or services, within a service-orientated architecture; [0177] SEE 1636 includes the 

But does not explicitly disclose wherein the transmitted data is in a format required by the third computing system.
Boesch, on the other hand, teaches wherein the transmitted data is in a format required by the third computing system ((Col 1 Ln 47-53) assume a customer desires to buy a product from a merchant. Further consider the scenario where the customer pays his credit card bills in United States dollars and the merchant only accepts French francs for the products he sells. The customer uses his credit card to pay the merchant for the product. The merchant receives French francs; (Col 4 Ln 32-44) To illustrate how these accounts might be set up, consider the situation where a customer user 203 lives in the United States and purchases products using U.S. dollars. Further assume that a merchant user 303 located in France conducts his operations in French francs. In this case, the server 100 may have a customer account in United States dollars and a merchant account in French francs. The server 100 processing (Col 3 Ln 3-17) Another aspect of the present invention is directed to a system for determining approval of a transaction between a merchant and a customer. The transaction includes the merchant providing a product to the customer at a price in a first merchant currency. The price in the first merchant currency is known by the customer. The system comprises a customer device associated with the customer. The customer device has a first set of data including a customer amount in a customer currency. The system also includes a server connected to the customer device having the merchant price in the first merchant currency for receiving the first set of data [transmitting the data], and for approving the transaction when the customer amount in the customer currency is within a risk range of the price in the merchant currency in accordance with current exchange rates).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, wherein the transmitted data is in a format required by the third computing system, as taught by Boesch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding Claim 2, Todd and Boesch teach the method of claim 1. 
Todd does not explicitly disclose further comprising: receiving payload data that includes a first set of key-value pairs that are represented according to the first schema; generating a second set of key-value pairs that represents the payload data according to the second schema; and transmitting the second set of key-value pairs to the third computing system.
However, Boesch teaches further comprising: receiving payload data that includes a first set of key-value pairs that are represented according to the first schema; generating a second set of key-value pairs that represents the payload data according to the second schema; and transmitting the second set of key-value pairs to the third computing system ((Col 1 Ln 47-53) assume a customer desires to buy a product from a merchant. Further consider the scenario where the customer pays his credit card bills in United States dollars and the merchant only accepts French francs for the products he sells. The customer uses his credit card to pay the merchant for the product. The merchant receives French francs; (Col 3 Ln 3-17) Another aspect of the present invention is directed to a system for determining approval of a transaction between a merchant and a customer. The transaction includes the merchant providing a product to the customer at a price in a first merchant currency. The price in the first merchant currency is known by the customer. The system comprises a customer device associated with the customer. The customer device has a first set of data including a customer ).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, receiving payload data that includes a first set of key-value pairs that are represented according to the first schema; generating a second set of key-value pairs that represents the payload data according to the second schema; and transmitting the second set of key-value pairs to the third computing system, as taught by Boesch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the teachings of Boesch, in order to convert currency into currencies which are acceptable to merchants (Boesch, Col 1 Ln 42-44).

Regarding Claim 3, Todd and Boesch teach the method of claim 1. 
Todd discloses wherein the receiving a message from the message queue includes: receiving a message that specifies a state, county, or government entity as the location ([0073] Item Price Information is the price information for a specific item at a location [price information includes a location]. The Item Price Information represents the current charge for an item…Location Information is a physical, geographic location where a customer is at a particular point in time; [0113] Tax extension is the tax that is collected for the sale based on specific government jurisdictional regulations, and may be based on multiple jurisdictions (city, county, state, federal [government entity], export, VAT, etc) and may include multiple taxes on merchandise (sales tax, soda tax, etc) [state, county, government entity are recorded for tax purposes depending on the item and are interpreted to be a location]).

Regarding Claim 4, Todd and Boesch teach the method of claim 1. 
Todd discloses wherein the receiving a message from the message queue includes: receiving a message that specifies a sales transaction as the action ([0078] Document Type Information is specific type of document needing to be generated such as a Receipt or a Service Contract. Sales Data Information is a report on current value of sales transactions. Sales Transaction Information is an order created from a customer purchase of a shopping basket of items, with a focus on buying in the store or the club. Shopping Basket Information is a collection of items the customer desires to purchase. The Shopping Basket Information is 

Regarding Claim 5, Todd and Boesch teach the method of claim 1. 
Todd does not explicitly disclose wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one name or value of a key-value pair to a different name or value.
However, Boesch teaches wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one name or value of a key-value pair to a different name or value ((Col 6 Ln 26-30) As used herein, "actual settlement" of the transaction includes at least converting real funds in an amount equal to the amount in the customer selected currency into real funds in the merchant accepted currency [for example, converting from U.S. dollars to Euros is interpreted as generating a second set of key-value pairs. For example 1 Euro to $1.22 the first key-value ).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one name or value of a key-value pair to a different name or value, as taught by Boesch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the teachings of Boesch, in order to convert currency into currencies which are acceptable to merchants (Boesch, Col 1 Ln 42-44).

Regarding Claim 6, Todd and Boesch teach the method of claim 1. 
Todd does not explicitly disclose wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency.
wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency ((Col 1 Ln 47-53) assume a customer desires to buy a product from a merchant. Further consider the scenario where the customer pays his credit card bills in United States dollars and the merchant only accepts French francs for the products he sells. The customer uses his credit card to pay the merchant for the product. The merchant receives French francs [first currency is French francs. for example, converting from U.S. dollars to Euros is interpreted as generating a second set of key-value pairs. For example 1 Euro to $1.22 the first key-value pair (Euro - €1) represented according to the first schema (European currency) to a second set of key-value pairs (U.S. Dollar - $1.22) represented to a second schema. This conversion changes from one currency (Euro) to another currency (U.S. dollar) and one value (1) to another value (1.22)]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, wherein the translating the payload data of the message to generate payload data represented according to a second schema includes: converting at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency, as taught by Boesch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the teachings of Boesch, in order to convert currency into currencies which 

Regarding Claim 7, Todd and Boesch teach the method of claim 1. 
Todd discloses further comprising: providing a product registry that associates batch/lot identifiers with product identifiers, wherein the batch/lot identifiers each identify a batch of a corresponding product; converting, at a point of sale terminal and based on the product registry, a product identifier into a batch/lot identifier that is required by a regulatory compliance system to record a sale of the product; and transmitting the message to the message queue, wherein the message includes the product identifier and the batch identifier ([0075] Recall Information are items [product] which cannot be sold any longer due to concerns over the health and safety of customers. The Recall Information is often tied to a specific lot [batch/lot] the item was manufactured in or to a specific supplier [in order to have recall information batch/lot identifiers must be placed on an item]. Register Information is information related device or system used to complete transactions for goods or services. Register Configuration Information [interpreted to be regulatory compliance system] is the unique workflow the register is configured to follow given the merchandise being sold [following merchandise being sold is interpreted to be recording the sale of the product]. Examples of unique workflows include workflows for purchasing Gun, Tobacco, Cell Phones, and the like. Restriction Information is a condition that must be enforced to ensure compliance with policies and regulations. For example, a restriction can be that a town does not allow alcohol to be sold on Sundays; [0018] The push model may also include receiving [0076] SNAP Information refers to information for the Supplemental Nutrition Awareness Program (SNAP) that offers assistance for low income citizens in their food purchases. The SNAP Information includes, for example, restrictions as to what a customer participating in SNAP .


Regarding Claim 14, Todd and Boesch teach the system of claim 12. 
Todd discloses wherein the module is further configured to: receive a message that specifies a state, county, or government entity as the location ([0073] Item Price Information is the price information for a specific item at a location [price information includes a location]. The Item Price Information represents the current charge for an item…Location Information is a physical, geographic location where a customer is at a particular point in time; [0113] Tax extension is the tax that is collected for the sale based on specific government jurisdictional regulations, and may be based on multiple jurisdictions (city, county, state, federal [government entity], export, VAT, etc) and may include multiple taxes on merchandise (sales tax, soda tax, etc) [state, county, government entity are recorded for tax purposes depending on the item and are interpreted to be a location]); receive a message that specifies a sales transaction as the action (([0078] Document Type Information is specific type of document needing to be generated such as a Receipt or a Service Contract. Sales Data Information is a report on current value of sales transactions. Sales Transaction Information is an order created from a customer purchase of a shopping basket of items, with a focus on buying in the store or the club. Shopping Basket Information is a collection of items the customer desires to purchase. The Shopping Basket Information is the information available to systems to transact sales, for example, given a Shopping Basket, the SEP 201 collects payment and complete the sale; [0127] For example, the “Record the Sale” component begins by requesting the Orchestration Engine to “execute (#recordTheSale).” The Orchestration Engine initiates the appropriate orchestration, where the first step is to “print receipt.” The “print receipt” request is sent to capability Sales Transaction. Sales Transaction requests the Orchestration Engine to initiate the appropriate sub-orchestration for “print receipt.” The first step of the sub-orchestration routine is to request “create (#localReceiptTemplate, Sales Transaction, xml)” to capability Document Generation [message from Orchestration Engine to capability Sales Transaction to ‘print receipt’, which includes payload data, than a sales transaction in XML is transcribed and receipt/message is printed]).
Todd does not explicitly disclose wherein the module is further configured to: convert at least one name or value of a key-value pair to a different name or value; and convert at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency.
However, Boesch teaches wherein the module is further configured to: convert at least one name or value of a key-value pair to a different name or value; and convert at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency ((Col 1 Ln 47-53) assume a customer desires to buy a product from a merchant. Further consider the scenario where the customer pays his credit card bills in United States dollars and the merchant only accepts French francs for the products he sells. The customer uses his credit card to pay the merchant for the product. The merchant receives French francs; (Col 3 Ln 3-17) Another aspect of the present invention is directed to a system for determining approval of a transaction between a merchant and a customer. The transaction includes the merchant providing a product to the customer at a price in a first merchant currency. The price in the first merchant currency is known by the customer. The system comprises a customer device associated with the customer. The customer device has a first set of data including a customer amount in a customer currency. The system also includes a server connected to the customer device having the merchant price in the first merchant currency for receiving the first set of data [transmitting the data], and for approving the transaction when the customer amount in the customer currency is within a risk range of the price in the merchant currency in accordance with current exchange rates [for example, converting from U.S. dollars to Euros is interpreted as generating a second set of key-value pairs. For example 1 Euro to $1.22 the first key-value pair (Euro - €1) represented according to the first schema (European currency) to a second set of key-value pairs (U.S. Dollar - $1.22) represented to a second schema]; (Col 6 Ln 26-30) As used herein, "actual settlement" of the transaction includes at least converting real funds in an amount equal to the amount in the customer selected currency into real funds in the merchant accepted currency [first currency is French francs. for example, converting from U.S. dollars to Euros is interpreted as generating a second set of key-value pairs. For example 1 Euro to $1.22 the first key-value 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, wherein the module is further configured to: convert at least one name or value of a key-value pair to a different name or value; and convert at least one value of a key-value pair to a different value, wherein the value is a purchase price expressed in a first currency, as taught by Boesch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the teachings of Boesch in order to convert currency into currencies which are acceptable to merchants (Boesch, Col 1 Ln 42-44).

Claim 12 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 13 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 15 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 19 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Claims 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0004422 A1 to Todd in view of U.S. Patent No. 5,897,621 to Boesch to Boesch in further view of U.S. Patent Application No. 2019/0005492 A1 to Subramanya.

Regarding Claim 8, Todd and Boesch teach the method of claim 1. 
However, the combination of Todd and Boesch does not explicitly teach further comprising: receiving a response from the third computing system indicating success or failure.
Subramanya, on the other hand, teaches further comprising: receiving a response from the third computing system indicating success or failure ([0022] PAPPS 106 system to ensure post-processing failures are detected and corrected; [0069] the payment processing application can present a successful transaction notification on the display of the user device).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, further comprising: receiving a response from the third computing system indicating success or failure, as taught by Subramanya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 


Regarding Claim 9, Todd, Boesch, and Subramanya teach the method of claim 8. 
Subramanya further teaches further comprising: in response to the response indicating success, initiating one or more success functions by publishing a message to the message queue ([0002] a system that provides a successful notification while performing transaction [notification is interpreted to be a message]; [0040] In instances where no failure is detected at operation 408, process 400 continues to operation 412 where the transaction journal includes a successful indication).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, further comprising: in response to the response indicating success, initiating one or more success functions by publishing a message to the message queue, as taught by Subramanya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the 


Regarding Claim 10, Todd, Boesch, and Subramanya teach the method of claim 8. 
Subramanya further teaches further comprising: in response to the response indicating failure, initiating one or more failure functions including retrying the communication with the third computing system ([0052] Process 500 [figure 5A] may begin with operation 502, where a correction journal [correction journal is interpreted to be the third computing system] receives failed transactions [failure indication] or transaction records that were identified during the journal sweeping, as described above and in conjunction with FIG. 4. During this operation, the failed transactions can be recorded in a corrections journal. By recording the failed transactions, those transactions with failures identified can be submitted for correction [submitted for correction is interpreted to be retrying]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, further comprising: in response to the response indicating failure, initiating one or more failure functions including retrying the communication with the third computing system, as taught by Subramanya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding Claim 11, Todd, Boesch, and Subramanya teach the method of claim 10. 
Subramanya further teaches wherein the in response to the response indicating failure, initiating one or more failure functions includes: retrying the communication a specified number of times before reporting a failure, thereby causing manual processing of the transaction ([0033] In performing corrections, PAPPS 106 can attempt to correct the error, a designated n amount of times. For example, correction sweeping can attempt correction n=3 times [specified number of times]. The attempts can repeat until the failure is corrected and the transaction status is move to a success state 312 in the correction journal 304. If the failure continues, the system can try again on the next correction sweep, table the correction for a later attempt, or provide a notification to a service provider for manual correction. For example, a user interface at the service provider can a visual representation of the transaction error with the journal information regarding the failure. In addition, the user interface can provide statistical information regarding current transactions, transactions in failure, transactions retried for correction, transactions with sustaining failures, and the like; [0058] If a failure to record continues to be detected, then the transaction is once again process for recordation. That is to say, another attempt to record is performed at operation 558. Note that these attempts can continue for a pre-determined number of times [specified number of times] and then the option exists to route the failed transaction for manual correction (not shown) [if specified number of attempts doesn’t work than a manual transaction can be done]).
wherein the in response to the response indicating failure, initiating one or more failure functions includes: retrying the communication a specified number of times before reporting a failure, thereby causing manual processing of the transaction, as taught by Subramanya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todd, to include the teachings of Subramanya, in order to identify and correct transaction errors and keep a detailed record of the transactions (Subramanya, [0012]; [0015]).


Regarding Claim 18, Todd, Boesch, and Subramanya teach the system of claim 16. 
Subramanya further teaches wherein the module is further configured to: in response to the response indicating failure, initiating one or more failure functions including retrying the communication with the third computing system a specified number of times before reporting a failure, thereby causing manual processing of the transaction ([0052] Process 500 [figure 5A] may begin with operation 502, where a correction journal [correction journal is interpreted to be the third computing system] receives failed transactions [failure indication] or transaction records that were identified during the journal sweeping, as described above and in conjunction with FIG. 4. During this operation, the failed transactions can be recorded in a corrections journal. By recording the failed transactions, those transactions with failures [0058] If a failure to record continues to be detected, then the transaction is once again process for recordation. That is to say, another attempt to record is performed at operation 558. Note that these attempts can continue for a pre-determined number of times [specified number of times] and then the option exists to route the failed transaction for manual correction (not shown) [if specified number of attempts doesn’t work than a manual transaction can be done]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Todd, wherein the module is further configured to: in response to the response indicating failure, initiating one or more failure functions including retrying the communication with the third computing system a specified number of times before reporting a failure, thereby causing manual processing of the transaction, as taught by Subramanya, since the claimed invention is merely a combination of old elements, and in the combination 

Claim 16 recites a system comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 17 recites a system comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Publication No. 2020/0192786 A1) discloses a transaction message that displays success or failure.
Noonan et al. (U.S. Publication No. 2007/0168464 A1) discloses a notification of success or failure. 
Watanabe et al. (U.S. Publication No. 2003/0115277 A1) discloses converting a file into a specific format and generating a message and sending a message.

Pi Farias (U.S. Publication No. 2017/0124564 A1) discloses generating identifiers and translating them into a different format with a compliance authorization assistant. 
Morris et al. (U.S. Publication No. 2019/0005558 A1) discloses converting a currency payment into a value of merchant-specific value.
Abnous et al. (U.S. Patent No. 8,782,096 B2) discloses translating and transmitting content into a format required by another system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle Jean Lincoln whose telephone number is (571) 272-6152.  The examiner can normally be reached on M-F  6:00 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANNABELLE J LINCOLN/Examiner, Art Unit 4167                                                                                                                                                                                                        

/MICHELLE T KRINGEN/Examiner, Art Unit 3625